Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action not repeated below are withdrawn.  Response to the arguments of the applicant are presented after the first rejection they are directed to. The examiner agrees that Morita 4920075 does not teach a VCSEL.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gillibl et al., “Two-photon direct laser writing of ultracompact multi-lens objectives”, Nature Photonics (8 pages) (06/2016), in view of  Thiele et al., Ultra-compact on-chip LED collimation optics by 3D femtosecond direct laser writing”, Opt. Lett., Vol. 41(13) pp 3029-3032 (07-2016) and Li et al., “Direct integration of aspherical microlens on vertical-cavity surface emitting surface for beam shaping”, Opt. Commun. Vol. 300 pp 260-273 (2013).
Gillibl et al., “Two-photon direct laser writing of ultracompact multi-lens objectives”, Nature Photonics (8 pages) (06/2016) describes the use of a single layer of resist and multiphoton exposure to form several different singlet lenses which form a compound lens with a support shell (page 555). The formation of these directly on imaging sensors and imaging fibres is disclosed (page 558, see particularly figures 5 and 6.). The use of the doublet or triplet lens system is shown to have improved resolution over singlet lenses in figure 2 and improved chromatic aberration in figure 4. The openings allow ALD to be used to form antireflection coatings (page 555/right column). The formation of each lens element in a layer by layer process is disclosed (page 557, left column)
Thiele et al., Ultra-compact on-chip LED collimation optics by 3D femtosecond direct laser writing”, Opt. Lett., Vol. 41(13) pp 3029-3032 (07-2016) teaches the formation of lenses directly on LED chip emitting surfaces using a dip-in photolithography process where the patterns are directly written using a FS laser apparatus (Photonic professional GT Nanoscribe GmbH) (page 3030, right column). The details of the process are found in reference 9 {Gillibl et al., “Two-photon direct laser writing of ultracompact multi-lens objectives”, Nature Photonics (8 pages) (06/2016)} . This process allows direct fabrication on the emitting areas of LEDs or VCSELs and well as optical fibres, or sensors (page 3029, left column).
Li et al., “Direct integration of aspherical microlens on vertical-cavity surface emitting surface for beam shaping”, Opt. Commun. Vol. 300 pp 260-273 (2013) describes coating an SU-8 photoresist directly on the unpackaged VCSEL (vertical cavity surface emitting laser) it was then exposed using a femtosecond laser and developed (experiments section, page 270)
	It would have been obvious to one skilled in the art to modify the process of Gillibl et al., “Two-photon direct laser writing of ultracompact multi-lens objectives”, Nature Photonics (8 pages) (06/2016) by forming the doublet and triplet lenses disclosed having improved resolution and chromatic aberration directly on diode laser emitting surfaces based upon the direction to the technique in Thiele et al., Ultra-compact on-chip LED collimation optics by 3D femtosecond direct laser writing”, Opt. Lett., Vol. 41(13) pp 3029-3032 (07-2016), the discussion of the formation of lenses directly on the emitting areas of LEDs or VCSELs in Thiele et al., Ultra-compact on-chip LED collimation optics by 3D femtosecond direct laser writing”, Opt. Lett., Vol. 41(13) pp 3029-3032 (07-2016) and the formation of photopolymer based singlet lenses on directly on the unpackaged VCSEL
	The position of the examiner is that the formation of the doublet and triplet lenses includes an element within the recited 1-50 microns directly in contact with the output mirror in addition to the optical surfaces spaced as distance from the output mirror.   This embodiment covers that case where the interface layer and the optical structure are formed of the same material. 

Claims  1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gillibl et al., “Two-photon direct laser writing of ultracompact multi-lens objectives”, Nature Photonics (8 pages) (06/2016), in view of  Thiele et al., Ultra-compact on-chip LED collimation optics by 3D femtosecond direct laser writing”, Opt. Lett., Vol. 41(13) pp 3029-3032 (07-2016) and Li et al., “Direct integration of aspherical microlens on vertical-cavity surface emitting surface for beam shaping”, Opt. Commun. Vol. 300 pp 260-273 (2013), further in view of  Fork et al. 6121983 and Kondow et al. 5912913.
Fork et al. 6121983 illustrates in figure 2,  VCSEL (115) lasers which are spaced from lenses (210) by a spacer layer (220) to space them at the ideal location to reduce the divergence of the VCSELs (5/15-34)
Kondow et al. 5912913 describes the provision of a 7 micron thick acrylic layer over the VCSEL and photodetector elements to protect them from the open air (14/42-49)
It would have been obvious to modify the processes rendered obvious by the combination of Gillibl et al., “Two-photon direct laser writing of ultracompact multi-lens objectives”, Nature Photonics (8 pages) (06/2016),  Thiele et al., Ultra-compact on-chip LED collimation optics by 3D femtosecond direct laser writing”, Opt. Lett., Vol. 41(13) pp 3029-3032 (07-2016) and Li et al., “Direct integration of aspherical microlens on vertical-cavity surface emitting surface for beam shaping”, Opt. Commun. Vol. 300 pp 260-273 (2013), by coating a 7 micron acrylic layer as taught by Kondow et al. 5912913 and providing the photoresist on this to provide protection and spacing form the lens elements as taught in Fork et al. 6121983 and Kondow et al. 5912913.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 30, 2022